Citation Nr: 0725847	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  03-27 674	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for flat feet, claimed 
as secondary to service-connected corns and calluses.  

2.  Entitlement to an increased disability rating for 
service-connected corns and calluses currently evaluated as 
10 percent disabling.  

3.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 15, 1975 until 
June 11, 1975; from May 16, 1976 to October 15, 1976; and 
from September 7, 1977 to January 18, 1978.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(the RO).   

In February 2004, he veteran presented sworn testimony during 
a personal hearing before the RO hearing officer.  In April 
2005, the veteran presented sworn testimony during a personal 
hearing which was chaired by the undersigned Veterans Law 
Judge at the RO.  Transcripts of both hearings have been 
associated with the veteran's VA claims folder.

As will be discussed in detail, the Board is granting the 
veteran's secondary service connection claim and, 
accordingly, a remand of the veteran's increased rating and 
TDIU claims will be required.  The issues of his entitlement 
to an increased disability rating for the veteran's service-
connected bilateral foot disability claimed as corns and 
calluses and the claim of entitlement to TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the VA Appeals Management Center (AMC) in 
Washington, D.C.

Issues not on appeal

On the record during the April 2005 hearing, the veteran's 
representative indicated that the veteran was seeking an 
increased disability rating for his service-connected hip 
conditions.  See transcript of the hearing, page 7.  The RO 
has not had the opportunity to adjudicate these claims.  
Accordingly, they are referred to the RO for further 
appellate action.   

In a December 2006 rating decision, the RO denied the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected lumbar spine condition.  To 
the Board's knowledge, the veteran has not disagreed with 
this decision, and therefore it is not in appellate status.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with flat feet.  

2.  The competent and probative medical evidence of record 
indicates that the veteran's current flat feet condition is 
related to his service-connected corns and calluses.  


CONCLUSION OF LAW


Entitlement to service connection for bilateral flat feet, 
claimed as secondary to service-connected corns and calluses, 
is warranted.  38 C.F.R. § 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection of flat feet, claimed 
as secondary to service-connected corns and calluses.  

The veteran is seeking entitlement to service connection of 
bilateral flat feet claimed as secondary to his service-
connected bilateral foot condition currently described as 
corns and calluses.    

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the veteran's secondary 
service connection claim.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the veteran regarding his 
flat foot condition in July 2004.  This letter appears to be 
in conformity with the requirements of law.  The Board need 
not, however, discuss in any detail the sufficiency of either 
the July 2004 VCAA notice or VA's development of the claim in 
light of the fact that the Board is granting the claim.  
Thus, any potential error on the part of VA in complying with 
the provisions of the VCAA has essentially been rendered moot 
by the Board's grant of the benefit sought on appeal.



Pertinent law and regulations

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The veteran is seeking entitlement to service connection for 
flat feet.  At the veteran's April 2005 hearing, the 
veteran's representative indicated that this claim was 
limited to a claim of entitlement to service-connection of on 
a secondary basis only.  See transcript of the hearing, page 
3.  

In the interest of clarity a Wallin analysis will be applied.  

The first two elements specified by Wallin, current 
disability and service-connected disability, have been met.  
The December 2000, August 2003 and October 2004 VA 
examinations each indicates a diagnosis of flat feet.  
Additionally, service connection of the veteran's corn and 
callus condition was established effective as of November 
1999.  

The critical inquiry before the Board then is whether or not 
the record contains competent medical evidence indicating 
that Wallin element (3), medical nexus between the claimed 
disability and the service-connected disability, has been 
met.  

The October 2004 VA examiner did not opine as to the source 
of the veteran's pes planus.  The August 2003 VA examiner 
similarly failed to offer a nexus opinion regarding the 
source of the veteran's bilateral flat foot condition.  

The only competent medical evidence which discusses the 
relationship between the veteran's bilateral pes planus and 
his service-connected corns and calluses is the report of a 
December 2000 VA medical examination.  In that regard, the 
examiner concluded that the veteran's in-service 
manifestations of the service-connected corns and calluses 
caused an aggravation of a previously asymptomatic bilateral 
pes planus condition.  

Where, as here, there is additional disability resulting from 
the aggravation of a nonservice-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen, supra.  The examiner noted 
that the impacts of the corns and calluses condition caused 
additional disability in an aggravation of the veteran's pes 
planus condition.  On that basis, element (3), medical nexus, 
and thus all elements, is met.  

For the reasons set out above, the criteria for the 
entitlement to service connection of bilateral pes planus 
have been met.  The benefit sought on appeal is therefore 
granted.  

The Board observes in passing that its grant of service 
connection based on aggravation encompasses only the degree 
of disability attributable to the service connected 
disability.  Rating the veteran's disability is not the 
Board's responsibility.  The veteran will have the 
opportunity to provide evidence to the agency of original 
jurisdiction (AOJ) concerning this matter. 



ORDER

Entitlement to service connection of flat feet, claimed as 
secondary to service-connected corns and calluses, is 
granted.    


REMAND

2.  Entitlement to an increased disability rating for 
service-connected corns and calluses currently evaluated as 
10 percent disabling.  

3.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).

The veteran is also seeking entitlement to an increased 
disability rating for his service-connected bilateral corns 
and calluses, currently evaluated as 10 percent disability 
and rated under Diagnostic Code 7819-5284.  He also seeks 
entitlement to TDIU.  

As explained above, service connection is being granted by 
the Board for bilateral flat feet.  The RO has not yet had 
the opportunity to assign an initial rating for that 
disability.  Because both the pes planus and the corns and 
calluses involve similar symptoms, the Board believes that 
initial rating of the veteran's pes planus condition must be 
undertaken by the AOJ before the matter of the increased 
disability rating of the veteran's other service-connected 
foot disability may be considered.  That is to say, the two 
matters are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other].  Action on the veteran's 
increased rating claim is therefore deferred.  

The veteran's increased rating claim and the pending initial 
rating of the service-connected bilateral flat feet are also 
inextricably intertwined with the TDIU claim.  Action on the 
veteran's TDIU claim is also deferred.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should assign an initial rating 
for service-connected bilateral pes 
planus.  

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claims of entitlement to an 
increased disability rating for service-
connected corns and calluses and 
entitlement to TDIU.  If the benefits 
sought on appeal remain denied, VBA should 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


